UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 09-4095


                          COOPER UNIVERSITY HOSPITAL,
                                                Appellant

                                             v.

                               KATHLEEN SEBELIUS,
                  Secretary, Department of Health and Human Services

                                Pursuant to F.R.A.P. 43(c)

                               (D.N.J. No. 1-08-cv-03781)

                                        ORDER


      It appearing that in the Petition for Rehearing by Appellant, counsel requested that

the panel reissue its Opinion in a precedential format, and that counsel for Appellee

agreed with this request in their Answer to the Petition for Rehearing,

      At the direction of the court, the Not Precedential Opinion filed on October 12,

2010, will be re-issued in Precedential format.


                                                        For the Court,


                                                        /s/ Marcia A. Waldron
                                                        Clerk


Dated: 14 January 2011